The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 26 May 2022 claims 1-4 and 19 are amended and claims 5-8 and 10-18 are canceled.  Claims 1-4, 9, and 19-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 26 May 2022 new grounds of rejection are presented. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a plurality of unit cells having a uniform shape and also a randomized internal structure, wherein the internal structure at an external face matches the internal structure at a face of an adjacent unit cell.  This feature is not found in the specification.  
The specification describes that the structure is not “uniform,” for example at [0011] and [0104].  The only time the word “uniform” is used in the context of the invention is to describe that the structure is not uniform.  What is now claimed is not described.  
Claim 19 includes a similar limitation and is also not described.  Each of claims 2-4, 9, and 20 depends on claim 1 or 19 and is also not described.  





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a plurality of unit cells having a uniform shape and also a randomized internal structure, wherein the internal structure at an external face matches the internal structure at a face of an adjacent unit cell.  Claim 19 includes a similar limitation.  It is unclear what is being claimed.  The internal randomized structure at a face of the unit cell matches to the adjacent unit cell internal structure at an external face.  It is not clear how the “internal structure” includes the “external faces.”  “internal” and “external” are exclusive of one another by a plain meaning of the terms.  Yet now the internal structure includes the external face.  What is claimed cannot be determined.    
Each of claims 2-4, 9, and 20 depends on claim 1 or 19 and is also indefinite.  

Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Jones does not teach a unit cell of uniform shape that has been randomized.  The examiner agrees, however, what is now claimed is not found in the specification.  The language in the claims is not found in the specification, is new matter, and is indefinite for the reasons stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734